Citation Nr: 0834041	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual scars, right shoulder.

2.  Entitlement to an initial compensable evaluation for 
fractured left ring finger.

3.  Entitlement to an initial evaluation greater than 10 
percent for osteoarthritis, right knee.

4.  Entitlement to an initial evaluation greater than 10 
percent for osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for status post 
coracoplasty, right shoulder, 20 percent; granted service 
connection for residual scar, right shoulder, 0 percent; 
granted service connection for cubital tunnel syndrome, ulnar 
neuritis, left hand and arm, 0 percent; granted service 
connection for osteoarthritis bilateral knees, 10 percent; 
granted service connection for fractured left ring finger, 0 
percent; and denied service connection for gastroesophageal 
reflux disease (GERD).  

Rating decision dated in October 2005 granted service 
connection for GERD and assigned a 10 percent evaluation.  
The veteran disagreed with the assigned evaluation and a 
Statement of the Case (SOC) was furnished in April 2006.  The 
veteran did not perfect an appeal regarding the evaluation of 
GERD.  

In April 2007, the RO increased the evaluation for right 
shoulder disability to 30 percent effective December 6, 2006 
and increased the evaluation for left hand/arm disability to 
10 percent, also effective December 6, 2006.  In May 2007, 
the veteran submitted an appeal status election form 
indicating he was satisfied with the decisions to increase.  
As such, the claims for increased evaluation for the right 
shoulder and left hand/arm disabilities are no longer before 
the Board.  Also in May 2007, the veteran disagreed with the 
assigned effective dates for the increases and a SOC was 
furnished in December 2007.  The veteran did not perfect an 
appeal regarding the effective date issues.

The Board notes that additional VA treatment records were 
added to the claims file following the April 2007 
Supplemental Statement of the Case (SSOC).  Pursuant to 
regulation, evidence received prior to the transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
SOC and any prior SSOC's were prepared before the receipt of 
the additional evidence, a SSOC will be furnished to the 
appellant and his or her representative as provided in 
§ 19.31 of this part, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the SOC or a prior SSOC or the additional evidence was not 
relevant to the issue, or issues on appeal.  38 C.F.R. 
§ 19.37(a) (2007).  

On review, the additional evidence includes records from the 
VA medical center (VAMC) in Muskogee dated from June 2006 to 
March 2007 and records from VAMC Oklahoma City dated from 
June 2007 to October 2007.  The VAMC Muskogee records are 
duplicates of records previously considered.  The records 
from VAMC Oklahoma City were not previously considered.  
Review of these records shows continued complaints of chronic 
knee pain.  Objective findings relating to the knees were not 
noted.  These records essentially duplicate information 
already contained in the claims file and do not offer 
additional information for rating purposes.  Consequently, a 
remand for consideration of this evidence by the RO is not 
required.  The Board observes that a handwritten notation by 
RO personnel indicates that these records contain no new 
information on the appeal issues.  


FINDINGS OF FACT

1.  VA examination in December 2006 noted scars on the 
anterior right shoulder (10 cm x 1 cm) and on the posterior 
right shoulder (2 cm by .5 cm).  The scars are superficial, 
stable, and slightly hyperpigmented.  The scars are not 
painful on examination and do not cause limitation of motion 
or function.  

2.  The veteran is receiving the maximum schedular evaluation 
for limitation of motion of the left ring finger.  There is 
no evidence of ankylosis or disability consistent with 
amputation.  

3.  The veteran's bilateral knee disabilities are manifested 
by complaints of pain without evidence of compensable 
limitation of flexion and/or extension; the functional 
impairment claimed by the veteran is not supported by 
objective findings of record, and his disabilities have not 
been shown to be manifested by recurrent subluxation or 
lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residual scars, right shoulder, are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).  

2.  The criteria for an initial compensable evaluation for 
fractured left ring finger are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5155, 5227, 5230 (2007).  

3.  The criteria for an initial evaluation greater than 10 
percent for osteoarthritis, right knee, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261, 5262 (2007).  

4.  The criteria for an initial evaluation greater than 10 
percent for osteoarthritis, left knee, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261, 5262 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, as they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board notes that, prior to the rating 
decision granting service connection, the RO issued a notice 
letter in June 2004, which advised the veteran of the 
evidence and information needed to substantiate his claims 
for service connection.  This letter further advised the 
veteran of which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  The veteran was also asked to provide any evidence 
in his possession that he believes might support his claim.  
Following the grants of service connection, letter dated in 
May 2007 advised the veteran of the requirements to 
substantiate a claim for increased evaluation and also 
provided information regarding how VA assigns disability 
ratings and effective dates.  Information regarding the 
assignment of disability ratings was again provided in a 
February 2008 letter.  The October 2005 SOC and subsequent 
SSOC's advised the veteran of regulations pertinent to his 
appeal.  Considering all evidence of record, the Board 
concludes the duty to notify is satisfied and notice errors, 
if any, are considered nonprejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board also finds that VA has satisfied its duty to 
assist.  Under the VCAA, VA has a duty to assist the veteran 
in the development of a claim.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The claims file contains the veteran's service treatment 
records and VAMC records.  The veteran was provided VA 
examinations in April 2004 and December 2006.  The Board 
acknowledges the September 2008 informal hearing 
presentation, wherein the veteran's representative argued 
that the December 2006 examination was inadequate because the 
claims file was not reviewed and because it was conducted by 
a nurse practitioner.  In this regard, the representative 
contends a medical opinion is essential and that the veteran 
should be provided a thorough examination by a qualified 
specialist which includes an opinion as to whether the 
veteran's current disability is in any way related to 
symptoms experienced in service.  

In this regard, the Board notes that the issues on appeal 
involve evaluation and the purpose of the December 2006 
examination was to ascertain the current severity of already 
service-connected disabilities.  Thus, there is no need to 
obtain a medical opinion regarding the etiology of the 
disabilities.  

Furthermore, the Board has considered the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991), wherein the Court held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  However, the Court has never held that in every case an 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  In Snuffer, the Court affirmed the 
Board's denial of a claim for a compensable rating for post-
operative hernia residuals, even though the Board relied on 
the opinion of a VA examiner who did not review the 
appellant's claims file.  That examiner had noted the 
presence of a faint surgical scar, but found no evidence of 
recurrence of the appellant's hernia on physical examination.  
The Court concluded that the Board had not erred in relying 
on this opinion because there was no medical evidence in the 
record otherwise suggesting that the criteria for a 
compensable rating had been met, and a review of that file 
would not have changed the objective findings noted in the 
examination.

On review, the history as reported by the veteran at the time 
of the December 2006 examination appears consistent with the 
evidence of record.  Additionally, the examination contains 
relevant objective findings and is adequate for rating 
purposes.  A remand solely to have the claims file reviewed 
would serve no useful purpose.  See Snuffer, supra; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Furthermore, although the representative is correct that the 
findings were rendered by nurse practitioner, it is noted 
that a medical examination need not be conducted by a 
specialist to be competent medical evidence, and, in the 
absence of evidence to the contrary, the Board may presume 
the competence of a VA medical examiner.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting 
argument that a medical opinion by a nurse practitioner is 
not competent medical evidence, and, rejecting argument that 
VA cannot rely upon a medical opinion that does not 
explicitly state the qualifications of the examiner).


II. Analysis

The veteran contends that the currently assigned evaluations 
do not adequately reflect the severity of his disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residual Scars, Right Shoulder

In his notice of disagreement, the veteran indicated he felt 
a 10 percent evaluation was warranted for his right shoulder 
scar.  He indicated that the scar is painful and tender to 
the touch.

VA examination in April 2004 noted a well-healed surgical 
scar of the anterior right shoulder measuring 9 cm x 1 cm.  
There was no evidence of inflammation, rashes, lesions, or 
ulcerations.  Diagnoses included residual scar, right 
shoulder.

VA examination in December 2006 noted a scar on the anterior 
right shoulder measuring 10 cm by 1 cm, slightly 
hyperpigmented.  The veteran reported that the scar itches at 
times, but there was no pain in the scar and no pain to 
palpation of the scar.  There was no adherence to the 
underlying tissue.  The examiner also noted a scar located on 
the posterior right shoulder that is from a scope procedure 
measuring 2 cm by .5 cm, slightly hyperpigmented and 
nontender.  There was no adherence to the underlying tissue.  
Both scars were stable with regular skin texture.  There was 
no elevation or depression of the surface contour of the scar 
to palpation.  Both scars were superficial.  There was no 
inflammation, edema, or keloid formation, and no areas of 
induration or inflexibility of skin.  There was no limitation 
of motion or other limitation of function caused by the 
scarring.  Diagnosis was residual scar of the right shoulder 
that is not tender to palpation or functionally limiting.

The RO evaluated the veteran's right shoulder scarring 
pursuant to Diagnostic Code 7805, which provides that other 
scars are rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  The 
Board has considered whether compensable evaluations are 
warranted for either or both scars under any diagnostic code 
applicable to scars.  

However, review of the medical evidence does not show that 
the right shoulder scars cause any limitation of function of 
the right shoulder.  Thus, a compensable rating is not 
warranted under Diagnostic Code 7805.  While the veteran may 
experience impairment from the underlying right shoulder 
disability, the Board notes that the underlying disability is 
separately rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Diagnostic Code 7801 applies to scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A deep scar 
is one associated with underlying soft tissue damage.  Id. at 
note (2).  The medical evidence does not establish that the 
right shoulder scarring is deep or causes limited motion and 
this code is not for application.  

Under Diagnostic Code 7802, a 10 percent evaluation is 
warranted for scars, other than the head, face, or neck, that 
are superficial and that do not cause limited motion with an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at note (2).  The right shoulder scars 
are superficial and do not cause limited motion; however, 
they do not encompass an area of 144 square inches or more.  

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for superficial, unstable scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at note (1).  The December 2006 
examination specifically noted that the scars were stable.  
As such, this code is not for application.

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars, painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  The Board 
acknowledges the veteran's reports in his May 2005 Notice of 
Disagreement that the scarring on his right shoulder is 
tender and painful to touch.  However, during subsequent 
physical examination in 2006, he reported that his car was 
manifested only by itching, and specifically denied that his 
disability was either painful or tender on palpation.  While 
the veteran is certainly competent to describe symptoms, the 
Board believes that the symptoms and manifestations described 
during the course of medical evaluation to be more credible 
than those offered directly to the RO in support of a claim 
for benefits.  Consequently, the Board concludes that a 10 
percent evaluation under Diagnostic Code 7804 is not 
warranted.

On review, the criteria for an initial compensable evaluation 
for residual scars, right shoulder are not met.

Fractured Left Ring Finger

In his notice of disagreement, the veteran indicated that he 
believed a 10 percent evaluation was warranted based on 
functional impairment due to pain.  In his Form 9, the 
veteran indicated he felt a 10 percent evaluation was fair 
due to limited motion and joint pain.  

On VA examination in April 2004, the veteran reported 
fracturing his distal left ring finger in November 2003.  He 
reported residual decrease in range of motion of the DIP 
joint and minor discomfort with repetitive use of the left 
hand.  The veteran is right hand dominant.  Examination of 
the left and right ring fingers revealed them to be 
essentially symmetrical on observation.  There was no 
tenderness on palpation. There was loss of extension in the 
distal joint of the left ring finger.  There was no evidence 
of discomfort on range of motion testing, which was as 
follows: DIP joint flexion 40 to 80 degrees; PIP joint 
flexion 0 to 120 degrees; and MCP joint flexion 0 to 90 
degrees.  Diagnosis was old fracture, distal left ring finger 
with residual loss of range of motion at the DIP joint.  

VA primary care note dated in June 2005 notes deformity of 
the left ring finger old fracture.  

On VA examination in December 2006, the veteran reported that 
he has some problems when he flexes to make a fist and also 
if he is carrying a grocery bag this will increase the pain 
in his finger, but otherwise he has no problems with this.  
On physical examination, the left ring finger was nontender 
to palpation and there was normal range of motion of the 
digit.  All the digits of the left hand were able to bend to 
the mid palmar crease.  Motor strength was 5/5 and there was 
no muscle atrophy noted.  Diagnosis was fractured left ring 
finger.

The RO appropriately evaluated the residuals of left ring 
finger fracture under Diagnostic Code 5230.  Under this 
provision, any limitation of motion of the ring or little 
finger is assigned a 0 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2007).  

A noncompensable evaluation is also assigned for unfavorable 
or favorable ankylosis of the ring or little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).  Note to this 
provision indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  A 10 percent evaluation is 
assigned for amputation of the ring finger without metacarpal 
resection, at the PIP joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2007).  

The veteran is currently receiving the maximum schedular 
evaluation for limitation of motion of the left ring finger.  
Examination in December 2004 showed some loss of extension in 
the distal joint, but recent examination showed normal range 
of motion in the digit and there was no evidence of 
ankylosis.  Muscle strength was normal and there was no 
evidence of atrophy.  There is no indication that the 
veteran's left ring finger disability interferes with the 
function of his left hand.  The veteran's complaints 
regarding functional impairment are acknowledged, but there 
is no basis for evaluating the severity of the veteran's left 
ring finger disability as equivalent to amputation.  On 
review, the criteria for an initial compensable evaluation 
are not met or more nearly approximated.  

Osteoarthritis, Bilateral Knees

Although originally evaluated together, rating decision dated 
in October 2005 assigned separate 10 percent evaluations for 
osteoarthritis in each knee, effective the date following 
discharge from service.  In his notice of disagreement, the 
veteran indicated his condition was profoundly disabling and 
that a VA examination would show him to be entitled to a 20 
percent evaluation for each knee.  In his VA Form 9, he 
reiterated entitlement to a 20 percent evaluation, which he 
thought was fair due to limited abilities to bend his knees 
and squat down, as well as having instability while walking.  

On VA examination in April 2004, the veteran reported pain in 
both knees with prolonged standing, walking, running, going 
up and down stairs, and with squatting.  He experiences 
crepitus with movement of the knees.  He denied a history of 
locking or instability, swelling, or inflammation of the 
knees.  On physical examination, gait, posture, and balance 
were normal.  The knees were symmetrical on observation 
without swelling or inflammation.  There was no evidence of 
tenderness or effusion on palpation.  Range of motion testing 
was from 0 to 130 degrees bilaterally.  The examiner 
indicated this was primarily due to the veteran's size.  
There was no discomfort of the knees during range of motion 
testing.  There was no evidence of any additional limitation 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  Diagnosis was osteoarthritis, 
both knees (by x-rays in July 2000).

VAMC records show continued complaints of chronic bilateral 
knee pain.  Primary care note dated in June 2005 noted full 
range of motion of both knees.  Extension was full and the 
joints seemed stable without effusion or erythema.  

The veteran underwent an orthopedic consult in September 
2005.  He reported the left knee hurts in the infrapatellar 
region and the right knee hurts over the lateral joint space.  
Activities such as walking and standing make the knee pain 
worse.  He reported injections and physical therapy, which 
have not brought sustained relief.  He did not note any 
mechanical symptoms such as clicking, popping, catching, or 
swelling.  X-rays of the bilateral knees showed no 
significant bony abnormalities.  Range of motion was from 0 
to 130 degrees bilaterally.  There was no swelling.  There 
was some crepitation with passive range of motion of the left 
knee.  Strength was 5/5 in the bilateral lower extremities, 
although the veteran reported trouble flexing because of 
pain.  There was no point tenderness about the knees.  
Assessment was bilateral knee pain nonspecific in terms of 
patient's report and nonspecific examination.  

On VA examination in December 2006, the veteran reported pain 
in the bilateral knees.  He reported that his knees give way 
frequently and he wears knee braces which help.  He described 
the pain as a constant dull ache that becomes more sharp and 
intense with climbing stairs, walking up inclines, squatting, 
and bending.  He reported weakness in the knees.  He also 
reported flare-ups, precipitated by squatting.  This occurs 3 
to 4 times per month and will last from 30 minutes to an 
hour.  He denied episodes of dislocation or recurrent 
subluxation.  He has increased pain when climbing stairs at 
school and difficulty standing after sitting.  On physical 
examination, the knees were normal to appearance and there 
was no erythema, edema, increased warmth or effusion.  Range 
of motion was from 0 to 140 degrees with full extension.  
Pain began at 10 degrees on extension to 0 degrees.  No pain 
was noted on flexion.  There was mild crepitus noted.  Motor 
strength was 5/5 bilaterally.  There was no change in 
function following repetitive motion.  Impression was 
bilateral knee osteoarthritis.  

The RO evaluated the veteran's right and left knee 
disabilities pursuant to Diagnostic Code 5010.  Under this 
provision, traumatic arthritis, substantiated by x-rays 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2007).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).  

Limitation of flexion of the leg is evaluated as follows:  
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Limitation of extension of the leg is evaluated as follows:  
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

The veteran's range of motion in both knees has been reported 
as from 0 to 130 degrees and most recently as from 0 to 140 
degrees.  There is no evidence of flexion limited to 30 
degrees or extension limited to 15 degrees and a 20 percent 
evaluation based on limitation of flexion and/or extension is 
not warranted.  The veteran reports significant pain and 
limitations related to his service-connected knee 
disabilities and such complaints are acknowledged.  Objective 
evidence, however, does not show increased limitation of 
motion or change in function following repetitive use.  There 
is evidence of crepitus but strength of both knees is normal 
and there are no findings of atrophy, swelling, or other 
deformity.  The Board does not find adequate pathology to 
support evaluations greater than 10 percent based on 
functional impairment due to pain or other factors.  

The Board notes that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04 
(2004).  In this case, the veteran does not have compensable 
limitation of motion and the currently assigned 10 percent 
evaluations are based on objective evidence of painful 
motion.  To assign separate compensable evaluations for both 
extension and flexion based solely on painful motion would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (2007).  

The Board has considered other potentially available 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee is evaluated 
as follows:  severe (30 percent); moderate (20 percent); and 
slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

The veteran's reports that his knees frequently give way were 
considered.  However, on VA examination in April 2004, the 
knee joints were stable anteriorly, posteriorly, and 
laterally.  On orthopedic consult in September 2005, McMurray 
and anterior drawer testing were negative.  There was good 
end point with varus and valgus stresses applied to the knee 
with the knee fully extended and the knee bent.  Orthopedic 
note dated in January 2006 indicates that MRI of the 
patellafemoral joint did not show any real gross 
abnormalities except possibly a subluxing patella.  The 
examiner noted a positive apprehension test on lateral 
subluxation and minimal patellar crepitation on motion.  The 
examiner thought the veteran had patellar maltracking.  The 
veteran was provided some knee sleeves with lateral push pads 
to push the patellas medially.  VA examination in December 
2006 indicated that the knees were stable to varus and valgus 
force.  Anterior drawer, posterior drawer, Lachmann, and 
McMurray testing were all negative.  Given the speculative 
nature of the findings of patellar subluxation ("possibly") 
in January 2006, and subsequent negative VA examination 
findings in December 2006, the Board finds that the 
preponderance of the evidence is against granting separate 
evaluations based on recurrent subluxation or lateral 
instability.  

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  There 
is no medical evidence of ankylosis in the knee joints, 
dislocated cartilage, or impairment of the tibia and fibula.  
Consequently, these codes are not for application.  On 
review, the Board finds that the criteria for initial 
evaluations greater than 10 percent for the right and left 
knee disabilities are not met.  

Regarding the veteran's claims for increase decided herein, 
the Board has reviewed the evidence of record and does not 
find any basis for assigning staged ratings.  See Fenderson, 
supra.  

Additionally, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  On review, objective 
evidence does not show that the listed disabilities require 
frequent hospitalization or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards. Thus, the Board finds that referral for 
extraschedular consideration is not warranted.   Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an initial compensable evaluation for residual 
scars, right shoulder, is denied.

Entitlement to an initial compensable evaluation for 
fractured left ring finger is denied.

Entitlement to an initial evaluation greater than 10 percent 
for osteoarthritis, right knee is denied.

Entitlement to an initial evaluation greater than 10 percent 
for osteoarthritis, left knee is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


